

EXHIBIT 10.1
 
CHAIRMAN COMPENSATION AGREEMENT
 
This CHAIRMAN COMPENSATION AGREEMENT (“Agreement”) is made effective as of
January 1, 2007 (“Effective Date”) by and between Equity One, Inc, a Maryland
corporation (the “Company”), and Chaim Katzman (“Chairman”), and replaces and
supersedes in its entirety, effective January 1, 2007, that certain Amended and
Restated Employment Agreement, dated as of July 26, 2002 and as Amended
effective September 1, 2003, between the Company and the Chairman.
 
RECITALS
 
The Chairman is the founder of the Company and has acted as Chief Executive
Officer and Chairman of the Company since its inception.
 
The Chairman has been employed by the Company pursuant to an employment
agreement made effective as of January 1, 2002, which superseded an earlier
employment agreement effective as of January 1, 1996.
 
The Company recognizes that the Chairman’s talents, abilities and stature in the
industry are unique and have been, and in the future will be, integral to the
success of the Company. The Company believes that it is valuable to the Company
to retain the services of the Chairman and that the Chairman’s contribution to
the growth of the Company in the future will be substantial. The Company desires
to provide for the continued involvement of the Chairman on terms that will
encourage the Chairman to continue to attempt to increase the value of the
Company. The Chairman is willing to remain involved with the Company under the
terms and conditions provided herein.
 
In order to effect the foregoing, the Company and the Chairman wish to enter
into an Agreement on the terms and conditions set forth below. Accordingly, in
consideration of the premises and the respective covenants and agreements of the
parties herein contained, and intending to be legally bound hereby, the parties
hereto agree as follow:
 
The Company desires to retain Chairman as of the Effective Date, on the terms
and conditions set forth in this Agreement, and Chairman desires to be so
involved with the Company.
 
IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:
 
AGREEMENT
 
1.  Arrangement. The Company hereby agrees to retain the services of Chairman
and Chairman hereby agrees to be involved with the Company on the terms and
conditions hereinafter set forth.
 
2.  Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue through December 31, 2010. This Agreement and
the Term automatically shall be renewed annually thereafter, unless either party
gives the other party prior written notice at least six months before the
expiration of the Term of that party’s intent not to renew this Agreement.
 
3.  Position and Duties.
 
(a)  Chairman; Chief Executive Officer. At all times during the Term, subject to
Chairman’s election to the Board and as Chairman thereof, Chairman shall serve
as the Chairman of the Board of Directors of the Company (“Board”) and shall
report solely and directly to the Board. Until April 1, 2007, Chairman will also
be the Chief Executive Officer of the Company unless otherwise mutually agreed
by Chairman and the Board to resign as Chief Executive Officer prior to that
date. At the time Chairman ceases to be the Chief Executive Officer, the new
Chief Executive Officer shall report to the Chairman. In whatever position
Chairman occupies during the Term (including, without limitation, Chairman and
Chief Executive Officer), Chairman shall have those powers and duties normally
associated with such position and such other powers and duties as the Board
properly may prescribe, provided that such other powers and duties are
consistent with Chairman’s position at that time.
 
(b)  Director. During the Term, the Company agrees to nominate Chairman as a
member of the Board for each successive term and use reasonable good faith
effort to cause Chairman to be elected as a member and Chairman of the Board,
including, without limitation, recommending Chairman to be elected as a member
of the Board in the proxy statement distributed to stockholders regarding the
election of members of the Board.
 
(c)  Other Activities by Chairman. The Company recognizes that the Chairman
presently is involved and may in the future be involved with other ventures and
businesses to which the Chairman will devote, from time to time, his business
time, attention, skill and efforts. It is understood and agreed that the
Chairman may, directly or indirectly, engage in other businesses in the United
States consistent with his duties as Chairman and as a Board member of the
Company. Further, Chairman may, directly or indirectly, engage in any
businesses, without limitation, outside the United States.
 
4.  Place of Performance. The Company agrees to provide the Chairman with the
office he currently uses at the Company’s corporate headquarters in North Miami
Beach, Florida. It is agreed that the Chairman may engage in reasonable
activities unrelated to the Company at such office and utilize the resources of
the Company in such activities, including the reasonable use of personnel,
equipment and telephone system.
 
5.  Payments and Related Matters.
 
(a)  Bonus. For each calendar year during the Term commencing with calendar year
2007, Chairman shall be eligible to receive a bonus (the "Bonus") to be
determined in the discretion of the Compensation Committee of the Board.
 
(b)  Long Term Incentive Compensation. On September 23, 2006, the Company issued
to the Chairman, pursuant to the Company’s 2000 Executive Incentive Compensation
Plan (the “Incentive Plan”), Options (as defined in the Incentive Plan) to
acquire 437,317 shares of the Company’s capital stock, with an exercise price of
$24.12 per share. The parties acknowledge that such options were granted as
consideration to Chairman for his execution of this Agreement and vest in four
equal installments on December 31, 2007, December 31, 2008, December 31, 2009
and December 31, 2010. Each Option granted hereunder shall expire ten years from
the date of the grant of such Option.
 
In addition, the Company agrees to issue to Chairman on the Effective Date,
pursuant to the Incentive Plan, 300,000 shares of Restricted Stock (as defined
in the Incentive Plan). The Restricted Stock shall vest in four equal
installments on January 1, 2008, 2009 and 2010 and December 31, 2010. Chairman
shall be entitled to receive dividends on the Restricted Stock, whether vested
or not, and the Company shall cause any Restricted Stock award made under the
Incentive Plan in satisfaction of the Company’s obligation hereunder to so
provide.
 
(c)  Expenses. The Company shall reimburse Chairman for all reasonable expenses
incurred by him in the discharge of his duties hereunder, including travel
expenses, upon the presentation of reasonably itemized statements of such
expenses in accordance with the Company’s policies and procedures now in force
or as such policies and procedures may be modified with respect to all senior
executive officers of the Company. Any frequent flyer miles or points and
similar benefits provided by hotels, credit card companies and others received
by Chairman in connection with his business travel shall be retained by Chairman
for his personal use.
 
(d)  Home Office. The Company shall provide, at the Company’s cost, Chairman
with cellular telephones and, at Chairman’s home, with office furniture,
business telephone lines and related telephone equipment, a computer and related
peripherals, high speed Internet access, a copy machine, a facsimile machine and
any other reasonably necessary office equipment. The parties recognize that the
cellular telephones and at home office are necessary for Chairman to perform his
duties hereunder. The Company recognizes and agrees that Chairman (and any one
authorized by Chairman, including family members) shall be permitted to use the
cellular telephones and at home office equipment and services for personal use
at no cost to Chairman.
 
(e)  Registration. Any stock options, restricted stock or unrestricted stock
awarded to Chairman in accordance with this Agreement shall relate to Shares
covered by an effective registration statement on Form S-8 (or any successor or
replacement form) under the Securities Act of 1933.
 
(f)  Register Existing Shares. If at any time during the term of this Agreement,
the Company proposes to register any of its securities under the Securities Act
of 1933, as amended, the Company shall give Chairman the right and opportunity
to register, each time that the Company so proposes, any or all securities of
the Company held by Chairman, including, any stock options and securities
subject to such stock options. Nothing contained in this Agreement shall limit
or modify any registration rights granted to Chairman by the Company pursuant to
any other contract or arrangement.
 
6.  Termination. This Agreement may be terminated during the Term under the
following circumstances:
 
(a)  Death. This Agreement shall terminate upon Chairman’s death.
 
(b)  Disability. If, as a result of Chairman’s incapacity due to physical or
mental illness, Chairman shall have been substantially unable to perform his
duties hereunder for an entire period in excess of one hundred twenty (120) days
in any 12-month period, the Company shall have the right to terminate this
Agreement as a result of Chairman’s “Disability”, and such termination in and of
itself shall not be, nor shall it be deemed to be, a breach of this Agreement.
 
(c)  Without Cause. The Company shall have the right, subject to appropriate
action of the Board, to terminate this Agreement for any reason or for no
reason, which termination shall be deemed to be without Cause, and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement. The Company shall not take action under this
subsection (c) unless and until the Company has delivered to Chairman a copy of
a resolution duly adopted by sixty-six and two-thirds (66-2/3) of the Board
(excluding Chairman and any employee of the Company for purposes of determining
such threshold) at a meeting of the Board called and held for such purpose,
approving and authorizing such action.
 
(d)  Cause. The Company shall have the right, subject to appropriate action of
the Board, to terminate this Agreement for Cause, and such termination in and of
itself shall not be, nor shall it be deemed to be, a breach of this Agreement.
For purposes of this Agreement, the Company shall have “Cause” to terminate this
Agreement upon Chairman’s:
 
(i)  Breach of any material provisions of this Agreement;
 
(ii)  Conviction of a felony, capital crime or any crime involving moral
turpitude, including but not limited to crimes involving illegal drugs or
 
(iii)  Willful misconduct that is materially economically injurious to the
Company.
 
For purposes of this Section 6(d), no act, or failure to act, by Chairman shall
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company;
provided, however, that the willful requirement outlined in paragraphs (iii)
above shall be deemed to have occurred if Chairman’s action or non-action
continues for more than ten (10) days after Chairman has received written notice
of the inappropriate action or non-action. Failure to achieve performance goals,
in and of itself, shall not be grounds for a termination for Cause.
 
Cause shall not exist under paragraph (i) or (iii) above unless and until the
Company has delivered to Chairman a copy of a resolution duly adopted by
sixty-six and two-thirds (66-2/3) of the Board (excluding Chairman and any
employee of the Company for purposes of determining such threshold) at a meeting
of the Board called and held for such purpose, finding that in the good faith
opinion of the Board, Chairman was guilty of the conduct set forth in paragraph
(i) or (iii) and specifying the particulars thereof in detail. However, in the
case of conduct described in paragraph (i), Cause will not be considered to
exist unless Chairman is given 30 days from the date of such notice to cure such
breach, or if the breach cannot be reasonably cured within such 30 day period,
to commence to cure such breach, to the satisfaction of the Board, within such
30 day period. If Chairman has not cured such breach to the satisfaction of
sixty-six and two-thirds (66-2/3) of the Board (excluding Chairman and any
employee of the Company for purposes of determining such threshold) within 90
days after the date of such notice, the Company shall give notice of termination
to the Chairman.
 
(e)  Following Change in Control. Chairman may terminate this Agreement for any
reason, including death, Disability or Cause, within twelve (12) months after a
Change in Control occurs. For purposes of this Agreement, such a termination is
referred to as “Termination Following Change in Control.” For this purpose, a
Change in Control means:
 
(i)  Consummation by the Company of (A) a reorganization, merger, consolidation
or other form of corporate transaction or series of transactions, in each case,
other than a reorganization, merger or consolidation or other transaction that
would result in the holders of the voting securities of the Company outstanding
immediately prior thereto holding securities that represent immediately after
such transaction more than 50% of the combined voting power of the voting
securities of the Company or the surviving company or the parent of the
surviving company, or (B) a liquidation or dissolution of the Company or (C) the
sale of all or substantially all of the assets of the Company;
 
(ii)  Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided (A) that any person becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Securities Exchange Act of 1934) or (B) any individual appointed to
the Board by the Incumbent Board shall be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board; or
 
(iii)  The acquisition (other than from the Company) by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, of more than 26% of either the then outstanding shares of
the Company’s common stock or the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors (hereinafter referred to as the ownership of a “Controlling Interest”)
excluding, for this purpose, any acquisitions by (A) the Company or its
subsidiaries, or (B) any person, entity or “group” that as of the Effective Date
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act) a Controlling Interest of the Company or any affiliate
of such person, entity or “group.”
 
Notwithstanding anything in (i), (ii) or (iii) above to the contrary, Chairman
acknowledges and agrees that a Change of Control as defined above shall not be
deemed to have occurred solely as a result of the direct or indirect sale by
Chairman or his Affiliates (defined as any person that Chairman directly or
indirectly controls) of their shares of the Company’s Common Stock unless (1)
such sale was approved or recommended by a majority of the Incumbent Board
(excluding Chairman and any employee of the Company), or (2) such sale was
approved by a majority of the Company’s stockholders that are not affiliated
directly or indirectly with Chairman or his Affiliates, or (3) the stockholders
of the Company have the right to participate, generally, in such sale on the
same terms and conditions as Chairman or his Affiliates.
 
(f)  Voluntary Termination Other Than Termination Following Change in Control.
Chairman shall have the right to terminate this Agreement by providing the
Company with a Notice of Termination, as provided in Section 7 below. If such
termination occurs other than within 12 months Following a Change in Control of
the Company, as defined in subsection (e) above, Chairman’s resulting
termination shall be considered as other than Termination Following a Change in
Control. Any termination pursuant to this paragraph shall not in and of itself
be, nor shall it be deemed to be, a breach of this Agreement.
 
(g)  Termination of Agreement for Good Reason. Chairman shall have the right to
terminate this Agreement for Good Reason. For purposes of this Agreement, Good
Reason means:
 
(i) the material breach by the Company of any of its agreements set forth herein
and the failure of the Company to correct such breach within thirty (30) days
after the receipt by the Company of written notice from Chairman specifying in
reasonable detail the nature of such breach; or
 
(ii) subject to Section 3(b), failure to recommend to the Company’s stockholders
Chairman’s election to the Board and as Chair or the failure of the Board to
nominate or elect him as Chair.
 
(h) Termination by Company’s Shareholders. If the Chairman is removed from the
Board, as provided in Section 5.8 of the Company’s charter (or under any similar
future provision under the Company’s charter), then this Agreement shall
immediately terminate. For purposes of Section 8 of this Agreement, termination
pursuant to this subsection (h) shall be considered “Termination With Cause.”
 
7.  Termination Procedure.
 
(a)  Notice of Termination. Any termination of this Agreement by the Company or
by Chairman during the Term, except termination due to Chairman’s death pursuant
to Section 6(a), shall be communicated by written Notice of Termination to the
other party hereto. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice that states the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for such termination under the
provision so stated.
 
(b)  Date of Termination. “Date of Termination” shall mean (i) if this Agreement
is terminated by his death, the date of his death, and (ii) if this Agreement is
terminated for any other reason, the date on which a Notice of Termination is
given or any later date (within thirty (30) days after the giving of such
notice) set forth in such Notice of Termination.
 
8.  Payments Upon Termination or During Disability. If Chairman is disabled or
this Agreement is terminated during the Term, the Company shall provide Chairman
with the payments and benefits set forth below:
 
(a)  Disability; Death. If this Agreement is terminated as a result of
Chairman’s Disability pursuant to Section 6(b), or due to the Chairman’s death
pursuant to Section 6(a):
 
(i)  the Company shall pay to Chairman or his estate, as the case may be, a lump
sum payment as soon as, practicable following the Date of Termination equal to
(A) his most recent Bonus, if any, plus (B) the income tax payable (computed on
a gross-up basis) on account of any stock option or restricted stock referred to
in clause (ii) below.
 
(ii)  all stock options and restricted stock granted to Chairman prior to the
Date of Termination shall fully vest as of the Date of Termination;
 
(iii)  the Company shall reimburse Chairman, pursuant to Section 5(c) hereof, or
his estate, as the case may be, for reasonable expenses incurred but not paid
prior to such termination; and
 
(iv)  Chairman or his estate or named beneficiaries shall be entitled to any
other rights, compensation and/or benefits as may be due to Chairman or his
estate or named beneficiaries in accordance with the terms and provisions of any
agreements, plans or programs of the Company.
 
(b)  Termination by Company Without Cause or Termination Following Change in
Control or Termination for Good Reason. If this Agreement is terminated by the
Company without Cause or if the termination is a Termination Following a Change
in Control, including as a result of the Chairman’s death or Disability but not
if such termination is by the Company for Cause, or if Chairman terminates this
Agreement for Good Reason:
 
(i)  the Company shall pay to Chairman as soon as practicable following the Date
of Termination a lump-sum payment equal to three times the sum of (a) the most
recent Bonus payment, if any, and (b) the value of 75,000 shares of restricted
stock (valued in the case of Termination Without Cause or Termination for Good
Reason at the average closing price of the Company's common stock on the
principal stock exchanges on which such common stock is then listed and traded
during the ten trading days prior to the Date of Termination and in the case of
Termination Following Change in Control at the price of the Company's common
stock on the date of the Change in Control) plus (c) the value at the Date of
Termination of options to acquire 109,329 shares of Company common stock at
$24.12 per share in accordance with the terms of the options referred to in
Section 5(b) based on the Black Scholes formula.
 
(ii)  in the case of Termination by the Company without Cause or Termination for
Good Reason, all stock options and restricted stock granted to Chairman prior to
the Date of Termination shall fully vest as of the Date of Termination;
 
(iii)  in the case of Termination Following Change in Control, all stock options
and restricted stock granted to Chairman prior to the Date of Termination shall
fully vest at date of the Change in Control;
 
(iv)  the Company shall reimburse Chairman pursuant to Section 5(c) hereof, for
reasonable expenses incurred but not paid prior to such termination; and
 
(v)  Chairman shall be entitled to any other rights, compensation and/or
benefits as may be due to Chairman in accordance with the terms and provisions
of any agreements, plans or programs of the Company;
 
(c)  Cause or By Chairman Other Than Termination Following Change in Control or
Termination for Good Reason. If this Agreement is terminated by the Company for
Cause or if Chairman terminates this Agreement other than Following a Change in
Control.
 
(i)  the Company shall reimburse Chairman pursuant to Section 5(c) hereof, for
reasonable expenses incurred, but not paid prior to such termination, unless
such termination resulted from a misappropriation of Company funds;
 
(ii)  a portion of the number of shares of restricted stock and stock options
that would have vested on December 31st of the year of termination shall vest on
the date of termination in accordance with the following formula:
 
(A)  the number of shares and number of options that would have vested on
December 31st of the year of termination, each multiplied by
 
(B)  a fraction the numerator of which is the number of days in the year of
termination through the date of termination and the denominator of which is 365,
with that product further multiplied by
 
(C)  Fifty percent (50%);
 
(iii)  all other unvested stock options and unvested restricted stock granted to
Chairman shall be forfeited; and
 
(iv)  Chairman shall be entitled, to any other rights, compensation and/or
benefits as may be due to Chairman in accordance with the terms and provisions
of any agreements, plans or programs of the Company.
 
(d)  Tax Payment by the Company.
 
(i)  If any amount or benefit paid or distributed to Chairman pursuant to this
Agreement, taken together with any amounts or benefits otherwise paid or
distributed to Chairman by the Company or any affiliated company (collectively,
the "Covered Payments"), are or become subject to the tax (the "Excise Tax")
imposed under Section 4999 of the Code, or any similar tax that may hereafter be
imposed, the Company shall pay to Chairman at the time specified below an
additional amount (the "Tax Reimbursement Payment") such that the net amount
retained by Chairman with respect to such Covered Payments, after deduction of
any Excise Tax on the Covered Payments and any Federal, state and local income
or employment tax and Excise Tax on the Tax Reimbursement Payment provided for
by this Section 8(d), but before deduction for any Federal, state or local
income or employment tax withholding on such Covered Payments, shall be equal to
the amount of the Covered Payments.
 
(ii)  For purposes of determining whether any of the Covered Payments will be
subject to the Excise Tax and the amount of such Excise Tax: (A) such Covered
Payments will be treated as "parachute payments" within the meaning of Section
280G of the Code, and all "parachute payments" in excess of the "base amount"
(as defined under Section 280G(b)(3) of the Code) shall be treated as subject to
the Excise Tax, unless, and except to the extent that, in the good faith
judgment of the Company's independent certified public accountants appointed
prior to the date of the Change in Control or tax counsel selected by such
accountants (the "Accountants"), the Company has a reasonable basis to conclude
that such Covered Payments (in whole or in part) either do not constitute
"parachute payments" or represent reasonable compensation for personal services
actually rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in
excess of the allocable "base amount," or such "parachute payments" are
otherwise not subject to such Excise Tax, and (B) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of Section 280G of the Code.
 
(iii)  For purposes of determining the amount of the Tax Reimbursement Payment,
Chairman shall be deemed to pay: (A) Federal income, social security, Medicare
and other employment taxes at the highest applicable marginal rate of Federal
income taxation for the calendar year in which the Tax Reimbursement Payment is
to be made, and (B) any applicable state and local income or other employment
taxes at the highest applicable marginal rate of taxation for the calendar year
in which the Tax Reimbursement Payment is to be made, net of the maximum
reduction in Federal income taxes that could be obtained by Chairman from the
deduction of such state or local taxes if paid in such year.
 
(iv)  The Tax Reimbursement Payment (or portion thereof) provided for above
shall be paid to Chairman not later than 10 business days following the payment
of the Covered Payments.
 
(v)  If the Excise Tax is subsequently determined by the Accountants or pursuant
to any proceeding or negotiations with the Internal Revenue Service to be less
than the amount taken into account hereunder in calculating the Tax
Reimbursement Payment made, Chairman shall repay to the Company, at the time of
such determination, the portion of the prior Tax Reimbursement Payment that
would not have been paid if the reduced Excise Tax had been taken into account
in initially calculating the Tax Reimbursement Payment, plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(b) of the
Code. Notwithstanding the foregoing, if any portion of the Tax Reimbursement
Payment to be refunded to the Company has been paid to any Federal, state or
local tax authority, repayment thereof shall not be required until actual refund
or credit of such portion has been made to Chairman, and interest payable to the
Company shall not exceed interest received or credited to Chairman by such tax
authority for the period it held such portion. Chairman and the Company shall
mutually agree upon the course of action to be pursued (and the method of
allocating the expenses thereof) if Chairman's good faith claim for refund or
credit is denied.
 
(vi)  If the Excise Tax is later determined by the Accountants or pursuant to
any proceeding or negotiations with the Internal Revenue Service to exceed the
amount taken into account hereunder at the time the Tax Reimbursement Payment is
made (including, but not limited to, by reason of any payment the existence or
amount of which cannot be determined at the time of the Tax Reimbursement
Payment), the Company shall make an additional Tax Reimbursement Payment in
respect of such excess (plus any interest or penalty payable with respect to
such excess) at the time that the amount of such excess is finally determined.
 
(e)  Tax Compliance Delay in Payment. If the Company reasonably determines that
any payment or benefit due under this Section 8, or any other amount that may
become due to Chairman after termination of this Agreement, is subject to
Section 409A of the Internal Revenue Code of 1986 (“Code”), as amended, and that
Chairman is a “specified employee,” as defined in Code Section 409A, upon
termination of this Agreement for any reason other than death, no amount may be
paid to Chairman earlier than six months after the date of termination of this
Agreement, and payment shall be made, or commence to be made, as the case may
be, on the date that is six months and one day after termination of this
Agreement, together with interest at the rate of five percent (5%) per annum
beginning with the date one day after termination of this Agreement until the
date of payment.
 
9.  Repayment. Chairman acknowledges and agrees that the bonuses and other
incentive-based or equity-based compensation received by him from the Company
with respect to and during the time of his service as Chief Executive Officer,
and any profits realized from the sale of securities of the Company, are subject
to the forfeiture requirements set forth in the Sarbanes-Oxley Act of 2002 and
other applicable laws, rules and regulations, under the circumstances set forth
therein. If any such forfeiture is required pursuant to the Sarbanes-Oxley Act
of 2002 or other applicable law, rule or regulation, within thirty (30) days
after notice thereof from the Company, Chairman shall pay to the Company the
amount required to be forfeited.
 
10.  Chairman’s Successors. No rights or obligations of Chairman under this
Agreement may be assigned or transferred by Chairman; provided however, that any
cash payments payable to Chairman hereunder or any stock options or restricted
stock may be assigned by Chairman to any third party, including transfer or by
will or the laws of descent and distribution. Upon Chairman’s death, this
Agreement and all rights of Chairman hereunder shall inure to the benefit of and
be enforceable by Chairman’s beneficiary or beneficiaries, personal or legal
representatives, or estate, to the extent any such person succeeds to Chairman’s
interests under this Agreement. Chairman shall be entitled to select and change
a beneficiary or beneficiaries to receive any benefit or compensation payable
hereunder at any time or following Chairman’s death by giving the Company
written notice thereof. In the event of Chairman’s death or a judicial
determination of his incompetence, references in this Agreement to Chairman
shall be deemed, where appropriate, to refer to his beneficiary(ies), estate or
other legal representative(s). If Chairman should die following his Date of
Termination while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts unless otherwise provided herein shall be
paid in accordance with the terms of this Agreement to such person or persons so
appointed in writing by Chairman, or otherwise to his legal representatives or
estate.
 
11.  Notice. All notices or other communications that are required or permitted
hereunder shall be in writing and sufficient if delivered personally, or sent by
nationally-recognized, overnight courier or by registered or certified mail,
return receipt requested and postage prepaid, addressed as follows:
 


 
To the Company:
 
 
Equity One, Inc.
1600 NE Miami Gardens Drive
Miami, Florida 33179
 
Attention: General Counsel
 
 
To Chairman:
 
 
Mr. Chaim Katzman
Equity One, Inc.
1600 NE Miami Gardens Drive
Miami, Florida 33179



or to such other address as any party may have furnished to the others in
writing in accordance herewith. All such notices and other communications shall
be deemed to have been received (a) in the case of personal delivery, on the
date of such delivery, (b) in the case of delivery by nationally-recognized,
overnight courier, on the business day following dispatch and (c) in the case of
mailing, on the third business day following such mailing.
 
12.  Attorneys’ Fees. The Company shall reimburse Chairman for the reasonable
attorneys’ fees and costs incurred by Chairman in connection with the review,
negotiation and execution of this Agreement. If either party is required to seek
legal counsel to enforce the terms and provisions of this Agreement, the
prevailing party in any action shall be entitled to recover reasonable
attorneys’ fees and costs (including on appeal).
 
13.  Miscellaneous. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
Chairman and by a duly authorized officer of the Company, and such waiver is set
forth in writing and signed by the party to be charged. No waiver by either
party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement. The respective rights and obligations of the parties hereunder of
this Agreement shall survive the termination of this Agreement to the extent
necessary for the intended preservation of such rights and obligations. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of Florida without regard to its conflicts
of law principles.
 
14.  Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
 
15.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
16.  Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersede
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer,
director, employee or representative of any party hereto in respect of such
subject matter. Any prior agreement of the parties hereto in respect of the
subject matter contained herein is hereby terminated and canceled.
 
17.  Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.
 
18.  Noncontravention. The Company represents to Chairman that the Company is
not prevented from entering into, or performing this Agreement by the terms of
any law, order, rule or regulation, its by-laws or certificate of incorporation,
or any agreement to which it is a party, other than that which would not have a
material adverse effect on the Company’s ability to enter into or perform this
Agreement. Chairman represents to the Company that he is not a party to any
agreement that would preclude him from entering into or performing this
Agreement.
 
19.  Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.
 
[The remainder of this page is intentionally left blank]

The parties hereto have executed this Agreement effective as provided above.
 

     EQUITY ONE, INC.     Date:   October 17, 2006 By:   /s/    NEIL FLANZRAICH
 

--------------------------------------------------------------------------------

Name  Neil Flanzraich
Title    Chair, Compensation Committee of the  Board of  
            Directors of Equity One, Inc.


     
   
   
  Date:   October 17, 2006          /s/    CHAIM KATZMAN  

--------------------------------------------------------------------------------

Name  Chaim Katzman     

 
 
 

 




 